          Case 5:18-cv-00128-TES Document 31 Filed 03/08/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            MACON DIVISION

DESTINY BAILEY, individually and
on behalf of all similarly situated,

       Plaintiffs,                           CIVIL ACTION
                                             CIVIL ACTION FILE
vs.                                          NO._________________
                                             FILE NO. 5:18-CV-00128-TES
                                             ATL,
NEON COWBOY LOUNGE, INC.,
STRIPPER’S, INC., JOHN
CHAMBERS, and VEEDA                          FLSA COLLECTIVE ACTION
CHAMBERS,

       Defendants.

            JOINT MOTION TO APPROVE FLSA SETTLEMENTS

        Plaintiff, Destiny Bailey (“Bailey” or “Plaintiff”), and Opt-In Plaintiffs

Brianna Bridgeman, Heather Chrisley, Briyonna Floyd, and Isabella Uresti, and the

Defendants, Neon Cowboy Lounge, Inc., Stripper’s, Inc., John Chamber, and

Veeda Chambers, through their respective counsel, jointly move this Court to enter

and order approving the written settlement agreements attached hereto as Exhibits

1-5.

        The Parties have concurrently filed a consent motion and proposed consent

order for the dismissal of Defendant Stripper's, Inc. and opt-in plaintiff Jessica

Nesmith as parties in interest.


                                         1
        Case 5:18-cv-00128-TES Document 31 Filed 03/08/19 Page 2 of 4




      WHEREFORE, the Parties request that this Court grant their motion and

approve each the separate, written settlement agreement for each of the

aforementioned Plaintiffs.

      This 8th day of March, 2019.

                                             Dudley Law, LLC

                                             /s/ Ainsworth G. Dudley
                                             Ainsworth Dudley
                                             Ga. Bar No. 231745
                                             Attorney for Plaintiff

Suite 200, Building One
4200 Northside Parkway
Atlanta, GA 30327
Tel. (404)-687-8205
adudleylaw@gmail.com

                                             Vince Tilley, P.C.


                                             s/ Vincent M. Tilley
                                             Vincent Tilley, Ga. Bar No. 712237
                                             Co-counsel For Plaintiff
Suite 200
1870 The Exchange
Atlanta, GA 30339
Tel. (770)-989-7334
vtilley@lawnet.org




                                         2
        Case 5:18-cv-00128-TES Document 31 Filed 03/08/19 Page 3 of 4




                                          Begner & Begner, P.C.


                                          /s/ Eric A. Coffelt       .
                                          Eric A. Coffelt, Ga. Bar No. 252705
                                          Co-Counsel For Defendants
5180 Roswell Road
South Building, Suite 100
Atlanta, Georgia 30342
Tel. (404)-531–0103
ecoffelt@begnerlaw.com




                                      3
         Case 5:18-cv-00128-TES Document 31 Filed 03/08/19 Page 4 of 4




                           CERTIFICATE OF SERVICE

      The undersigned counsel certifies that this date, he electronically filed the

attached and foregoing Joint Motion To Approve Settlement with the Clerk of

Court using the CM/ECF system which will automatically send email notification

of such filings to all attorneys of record.

      This 8th day of March, 2019.

                                                  Vince Tilley, P.C.


                                                  s/    Vincent M. Tilley
                                                  Vince Tilley, Ga. Bar No. 712237
                                                  Co-Counsel For Plaintiff


Suite 200
1870 The Exchange
Atlanta, GA 30339
Tel. (770)-989-7334
vtilley@lawnet.org




                                              4
